       Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 1 of 7 PageID #:1410




                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

DAWN M. J.,                                              )
                                                         )
           Plaintiff,                                    )        No. 20 C 480
                                                         )
                    v.                                   )        Magistrate Judge M. David Weisman
                                                         )
ANDREW M. SAUL,                                          )
Commissioner of Social Security,                         )
                                                         )
           Defendant.                                    )


                                 MEMORANDUM OPINION AND ORDER

           Dawn M. J. brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

Social Security Administration Commissioner’s decision denying her application for benefits.

For the reasons set forth below, the Court reverses the Commissioner’s decision.



                                                      Background

           Plaintiff applied for disability benefits on May 5, 2014, alleging a disability onset date of

May 8, 2011. 1 (R. 93.) Her application was initially denied on August 8, 2014, and again on

reconsideration on April 10, 2015. (R. 101, 111.) Plaintiff requested a hearing, which was held

by an Administrative Law Judge (“ALJ”) on July 8, 2016. (R. 31-92.) On February 27, 2017,

the ALJ issued a decision finding plaintiff not disabled. (R. 15-25.) The Appeals Council

denied review (R. 1-3), and plaintiff appealed to this Court, which remanded for further

proceedings. (R. 1019.) On October 2, 2019, after another hearing, the ALJ issued another

decision finding plaintiff not disabled. (R. 872-83, 951-78.) The Appeals Council did not take



1
    Plaintiff later amended her disability onset date to January 31, 2012. (R. 872.)
   Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 2 of 7 PageID #:1411




jurisdiction of the case, leaving the ALJ’s decision as the final decision of the Commissioner.

See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).



                                           Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir.

1992) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is

generous, it is not entirely uncritical,” and the case must be remanded if the “decision lacks

evidentiary support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The

regulations prescribe a five-part sequential test for determining whether a claimant is disabled.

See 20 C.F.R. § 404.1520. Under the regulations, the Commissioner must consider: (1) whether

the claimant has performed any substantial gainful activity during the period for which she

claims disability; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether the claimant’s impairment meets or equals any listed impairment;

(4) if not, whether the claimant retains the residual functional capacity (“RFC”) to perform her

past relevant work; and (5) if not, whether he is unable to perform any other work existing in

significant numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th

Cir. 2001). The claimant bears the burden of proof at steps one through four, and if that burden



                                                2
    Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 3 of 7 PageID #:1412




is met, the burden shifts at step five to the Commissioner to provide evidence that the claimant is

capable of performing work existing in significant numbers in the national economy. See 20

C.F.R. § 404.1560(c)(2).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

from the amended alleged onset date through March 31, 2012, her date last insured (“DLI”). (R.

874.) At step two, the ALJ found that, through her DLI, plaintiff had the severe impairments of

“curvature and degenerative disease of the cervical spine, and occipital neuralgia with

migraines.” (R. 875.) At step three, the ALJ found that, through her DLI, plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity of a

listed impairment. (Id.) At step four, the ALJ found that, through her DLI, plaintiff was unable

to perform her past relevant work, but had the RFC to perform sedentary work with certain

exceptions. (R. 875, 881.) At step five, the ALJ found that, through her DLI, jobs existed in

significant numbers in the national economy that plaintiff could have performed, and thus she

was not disabled. (R. 882-83.)

       Plaintiff contends that the ALJ failed to follow this Court’s remand instructions, which

were to:

       [I]ssue a de novo decision accounting in the residual functional capacity finding
       for plaintiff’s severe occipital neuralgia with headaches, and explaining in the
       decision how the residual functional capacity finding accounts for severe occipital
       neuralgia with headaches, and taking any further required action to complete the
       administrative record resolving these issues.

(R. 1019.) In relevant part, the ALJ said:

       The undersigned finds that the claimant’s occipital neuralgia with migraines and
       her back pain would affect her concentration and ability to sustain complex work.
       In light of this, the undersigned has found that the claimant could have never
       worked at unprotected heights, occasionally be exposed to moving mechanical
       parts and could have occasionally operated a motor vehicle. She also would have
       been limited to simple routine tasks and made simple work-related decisions. To


                                                3
    Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 4 of 7 PageID #:1413




       further assist with pain control and stress, the undersigned limited the claimant to
       occasional contact with coworkers, supervisors and the public.

(R. 879.)   This language, and the ALJ’s discussion of the medical evidence pertaining to

plaintiff’s occipital neuralgia that precedes it, sufficiently explain how the RFC accommodates

plaintiff’s headaches.

       Even if the ALJ followed the remand order, plaintiff argues that the RFC is still faulty

because the limitations in it “were not opined to by any doctor.” (Pl.’s Br., ECF 13 at 6.) That is

true; the state agency doctors, the only doctors who offered opinions, did not believe any

accommodations were required for plaintiff’s occipital neuralgia. (See R. 97-98, 107-09.) Thus,

plaintiff believes the ALJ erred by incorporating more limitations in the RFC than any physician

thought necessary, a notion the Seventh Circuit has rejected. See Dudley v. Berryhill, 773 F.

App’x 838, 843 (7th Cir. 2019) (“When no doctor’s opinion indicates greater limitations than

those found by the ALJ, there is no error.”) (citing Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir.

2004)); Best v. Berryhill, 730 F. App’x 380, 382 (7th Cir. 2018) (same).

       Plaintiff also says the ALJ did not explain how “limitations on how much contact

[plaintiff] could have with others lessened the impact or severity of her frequent headaches.”

(Pl.’s Br., ECF 13 at 6.) But plaintiff’s argument assumes that the ALJ credited plaintiff’s claims

about her symptoms. On the contrary, the ALJ said, and the medical record shows, that through

her DLI, plaintiff had migraine headaches “extremely rarely” and was doing “extremely well”

with her neuralgia on a regimen of medication and nerve blocks. (R. 879; see R. 346, 397, 399.)

This evidence suggests that no limitations were required for headache pain. Thus, the fact that

the ALJ did not include greater limitations is not error.

       Plaintiff faults the ALJ for not including an off-task percentage “accommodating

[plaintiff’s] . . . need to lie down and ice her head for several hours out of the day.” (Pl.’s Br.,


                                                  4
    Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 5 of 7 PageID #:1414




ECF 13 at 8.) Again, this argument assumes that the ALJ found these allegations to be supported

by the record, and she did not. (See R. 880-81 (stating that these restrictions, to which plaintiff’s

husband testified, were inconsistent with the medical evidence and plaintiff’s own testimony

about her condition before her DLI).) The ALJ was not required to accommodate alleged

restrictions that she found to be unsupported.

       Plaintiff further contends that the RFC does not adequately accommodate the sitting

limitations that stem from her spinal impairment. Though plaintiff testified that she “[didn’t]

think [she] [could] sit for very long” (R. 50), the ALJ discredited that testimony because there

was “no mention [in the medical records] of [plaintiff’s] inability to sit for long periods,” during

the relevant time. (R. 881.) In reality, the record shows that plaintiff told her neurologist in

early 2012 that her back pain travels into her right leg, “[i]f she sits for very long.” (R. 346.)

The ALJ’s failure to acknowledge this evidence was error. Strobach v. Colvin, No. 12 CV

50012, 2014 WL 1388285, at *4 (N.D. Ill. Apr. 9, 2014) (“[W]hen the ALJ’s decision is

grounded on a mistake of fact, the court must remand.”) (citing Sarchet v. Chater, 78 F.3d 305,

309 (7th Cir. 1996)).

       Moreover, the ALJ’s subjective symptom evaluation does not withstand scrutiny. The

ALJ said:

       [T]he claimant has a poor work history during the relevant period, including years
       without earnings, and all but one of the years that have earnings that are well
       below the substantial gainful activity level, suggesting limited work motivation.
       However, the undersigned notes that it appears the claimant was a stay at home
       mother for the majority of this period. As for activities of daily living, the
       claimant testified her scoliosis limited her ability to bend and perform household
       chores prior to having surgery. The clamant added that at the time she had two
       adult children living at home and a husband that worked every third day, so they
       helped with the chores. At the July 8, 2016 hearing, the claimant testified she
       continued to drive her other children to school a couple of times a week and she
       drove to the grocery store.



                                                 5
    Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 6 of 7 PageID #:1415




(R. 881) (citation omitted). It is not clear what this means. Did the ALJ believe that plaintiff’s

poor earnings record was because she lacked motivation to work or because she was caring for

her family?    The government argues that “[w]ork history is just one factor and is not

dispositive,” so the ALJ’s reliance on plaintiff’s marginal work history is not error. (ECF 20 at

11.) We do not disagree with the legal proposition relied upon by the government. See Loveless

v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016) (“work history is just one factor among many, and it

is not dispositive”). However, our concern is one of reasoning. Based on the ALJ’s assessment,

we cannot discern whether the ALJ found that the plaintiff lacked motivation to work, or whether

plaintiff’s familial obligations made work outside the home too challenging to manage. Further,

how does plaintiff’s report that her husband and adult children took care of household chores

detract from her claim that she had very limited daily activities? Because the above-noted

explanation sheds no light on why the ALJ discredited plaintiff’s allegations, the case must be

remanded for a new symptom evaluation. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir.

2002) (“We have repeatedly admonished ALJs to ‘sufficiently articulate [their] assessment of the

evidence to assure us that [they] considered the important evidence and . . . to enable us to trace

the path of [their] reasoning.’”) (quoting Hickman v. Apfel, 187 F.3d 683, 689 (7th Cir. 1999)).




                                                6
   Case: 1:20-cv-00480 Document #: 24 Filed: 11/04/20 Page 7 of 7 PageID #:1416




                                         Conclusion

       For the reasons set forth above, the Court denies the Commissioner’s motion for

summary judgment [19], reverses the Commissioner’s decision, and pursuant to the fourth

sentence of 42 U.S.C. § 405(g), remands this case for further proceedings consistent with this

Memorandum Opinion and Order.

SO ORDERED.                                ENTERED: November 4, 2020




                                           M. David Weisman
                                           United States Magistrate Judge




                                              7
